Order entered April 10, 1970, granting a preliminary injunction, unanimously modified on the law and in the exercise of discretion, by striking from item 13 of the last ordering paragraph the following: “any other items developed, distributed, or being developed during the period of Hahn’s employment by plaintiffs ” and otherwise affirmed, without costs and without disbursements. Inclusion of the stricken matter would constitute an unreasonable restriction and would be in excess of the contemplation of the parties under their contract. Concur—Capozzoli, J. P., Markewich, Nunez and Steuer, JJ.